Citation Nr: 0700407	
Decision Date: 01/08/07    Archive Date: 01/17/07

DOCKET NO.  05-09 384	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Entitlement to an effective date earlier than October 16, 
2003, for a grant of service connection for chronic 
lymphocytic leukemia (CLL), secondary to Agent Orange 
exposure.

REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

John Z. Jones, Counsel


INTRODUCTION

The veteran served on active duty from September 1965 to June 
1967.  

This matter has come before the Board of Veterans' Appeals 
(Board) on appeal from an October 2003 rating decision of the 
Buffalo, New York, Department of Veterans Affairs (VA) 
Regional Office (RO) which, in pertinent part, granted 
service connection for CLL, secondary to Agent Orange 
exposure, effective October 16, 2003.  The veteran perfected 
an appeal regarding the effective date assigned.  

The veteran testified at a video conference hearing before 
the undersigned Veterans Law Judge in October 2006.  A 
transcript of that hearing is associated with the claims 
file.  


FINDINGS OF FACT

1.  The veteran served in Vietnam during the Vietnam era.

2.  The record reflects that the veteran was diagnosed with 
CLL in December 2001.  

3.  The veteran's initial claim seeking service connection 
for CLL, secondary to Agent Orange exposure, was filed on 
January 17, 2002.  

4.  Service connection was granted for CLL in October 2003, 
pursuant to VA regulatory changes that became effective 
October 16, 2003; the effective date of the award of service 
connection was October 16, 2003.  




CONCLUSION OF LAW

An effective date of January 17, 2002, for the award of 
service connection for CLL is warranted.  38 U.S.C.A. §§ 
1110, 1116, 5110 (West 2002); 38 C.F.R. §§ 3.400, 3.816 
(2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VCAA

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA) was enacted.  The VCAA has since been codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126.  
This change in the law is applicable to all claims filed on 
or after the date of enactment of the VCAA, or filed before 
the date of enactment and not yet final as of that date.  The 
Board has considered this legislation, but finds that, given 
the favorable action taken below, no discussion of the VCAA 
at this point is required.

II.  Earlier effective date.

The record shows that the veteran served in Vietnam during 
the Vietnam Era and was diagnosed with CLL in December 2001.  

On January 17, 2002, the veteran filed a claim of entitlement 
to service connection for CLL, as secondary to Agent Orange 
exposure.  

In an October 2003 rating decision, the RO granted service 
connection for CLL, effective October 16, 2003, the effective 
date of the final rule adding CLL to the conditions which may 
be presumed service connected based on herbicide exposure in 
Vietnam.  

The veteran contends that the effective date of service 
connection should be January 17, 2002, the date he filed his 
claim.  

Generally, the date of entitlement to an award of service 
connection is the day following separation from active 
service or date entitlement arose if the claim is received 
within one year after separation from service; otherwise, 
date of receipt of claim, or date entitlement arose, 
whichever is later.  38 U.S.C.A. § 5110(a)(b)(1); (West 
2002); 38 C.F.R. § 3.400(b)(2) (2006).

As discussed at the veteran's hearing before the Board in 
October 2006, this claim is subject to interpretation under 
the Nehmer v. United States Veterans' Administration 32 F. 
Supp 2d 1175 (N.D. Cal. 1999) stipulations.  The Nehmer 
stipulations were incorporated into a final regulation that 
became effective on September 24, 2003.  See 68 Fed. Reg. 
50,966 (Aug. 25, 2003).  The new regulation is 38 C.F.R. 
§ 3.816(c)(2) and it allows for the assignment of an 
effective date prior to the enactment of the liberalizing 
regulation if the original claim of entitlement to service 
connection for a "covered herbicide disease" was 
outstanding between March 3, 1989, and the effective date of 
the statute or regulation establishing a presumption of 
service connection for the covered disease.  The date of the 
award will be the later of the date such claim was received 
by VA or the date the disability arose, except as otherwise 
provided for claims received within one year of discharge 
from service.

The Board notes that CLL is not listed as a "covered 
herbicide disease" under 38 C.F.R. § 3.816(b)(2).  A recent 
order of the U.S. District Court for the Northern District of 
California in Nehmer v. U.S. Department of Veterans Affairs, 
C.A. No. C-86-6160 (TEH) (N.D. Cal.), however, requires VA to 
provide retroactive benefits to Nehmer class members who 
filed claims for CLL before it was added to VA's presumptive 
list of diseases associated with exposure to Agent Orange.  
See Veterans Benefits Administration Fast Letter 06-16 
(September 7, 2006).

The veteran's case clearly falls within the purview of the 
recent order.  As his claim for service connection for CLL 
was filed on January 17, 2002 - that is, between March 3, 
1989, and October 16, 2003, the effective date of the 
regulation establishing a presumption of service connection 
for CLL, this is the proper date for the grant of service 
connection.  The Board notes that this is the later of the 
date the claim was received by VA (January 17, 2002) and the 
date the disability arose (December 2001).  

Based on the above analysis, the Board finds that the 
appropriate effective date for the grant of service 
connection for CLL is January 17, 2002, the date the veteran 
filed his claim.  


ORDER

Entitlement to an effective date of January 17, 2002, for the 
grant of service connection for CLL is granted.  



____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


